Citation Nr: 1120666	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  04-29 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to January 1952, including combat service during the Korean Conflict, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board), in part, from an April 2002 decision and notice of decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for service connection for a lung disability, classified as pneumonitis with pleuritis.  

A hearing was held before the Board at the RO in December 2008.  A transcript is of record.  In an October 2010 letter, the Veteran was informed that the Veterans Law Judge (VLJ) that conducted his December 2008 was no longer employed by the Board.  Although given the opportunity to request another hearing, the Veteran indicated that he did not wish to appear at a hearing.

The Veteran's claims were previously before the Board and remanded in June 2009 and November 2010.

In an April 2011 rating decision, the RO granted service connection for Raynaud's syndrome, frostbite of the right and left upper and lower extremities, assigning a single 10 percent evaluation for the condition, effective July 12, 2005.  Because to date the Veteran has neither challenged the effective date of service connection nor the assigned evaluation, this issue is no longer before the Board.

In April 2011, the Board received additional evidence from the Veteran.  The medical evidence, service personnel records, and various letters submitted are duplicative of evidence already considered.  Accordingly, the Board finds that a remand for the RO to initially consider this evidence is not necessary.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's lung disability is not related to or had its onset in service.


CONCLUSION OF LAW

A chronic lung disability was not incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 1154(a-b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice in a January 2002 letter, prior to the unfavorable decision on appeal.  Thereafter, the Veteran was sent VCAA letters in February 2004, December 2005, September 2009, and November 2010.  These letters informed him of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Thereafter, the claim was readjudicated by way of an April 2011 supplemental statement of the case.

As to VA's duty to assist, VA has associated service and post-service records of the Veteran's care.  In addition, he was afforded a VA examination to determine the nature and extent of his lung disability and whether it was related to service.  Further, he and his representative have submitted statements and argument in support of this claim.  In addition, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the December 2008 Board hearing, the VLJ essentially noted the basis of the prior determinations and indicated the element of the claim that were lacking and necessary to substantiate the claim for benefits.  This element was discussed during the hearing.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

II.  Merits of the appeal

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), per curiam, 78 F.3d 604(Fed.Cir.1996).

The Veteran is currently diagnosed with a lung disability, variously diagnosed as pneumonia, pleuritis, lung cancer, and chronic obstructive pulmonary disorder (COPD).  He asserts that his current lung disability is related to service. 

The service treatment records show that, in September 1951, the Veteran was admitted to the hospital after experiencing right costal margin chest pain.  He was treated and discharged approximately two weeks later.  Diagnosis was "right and left lower lobe pneumonitis with pleuritis.  Treated, improved."  On his report of medical history completed at service discharge in December 1951, the Veteran indicated that he had had a chronic cough.  Clinical evaluation of the lungs was normal.  

A VA examination revealed no evidence of a pulmonary disability.

According to a March 1992 VA treatment noted, the Veteran was diagnosed with COPD.  According to an April 1992 VA medical certificate, the Veteran complained of a productive cough of white sputum and chills.  Assessment was questionable pneumonia versus viral infection.  In April 1992, he was admitted to the hospital due to pneumonia and respiratory failure.  Thereafter, a VA pulmonary consultation report dated in May 1992 shows an impression of severe COPD, status-post respiratory failure.  VA medical evidence thereafter shows continued diagnoses of COPD and respiratory failure.  

In May 2001, the Veteran presented to the emergency room for bronchitis and a CT scan showed pulmonary nodules with mediastinal lymphadenopathy.  In the following month, the Veteran underwent a fiberoptic bronchoscopy to accomplish a biopsy of the nodule.  Squamous cell carcinoma was diagnosed.  He underwent a left thoracotomy with left wedge resection mass in July 2001.  

The record contains two opinions as to the etiology of the Veteran's lung disability.  According to a February 2006 VA treatment note, a physician indicated that he was asked to provide the following statement:  "It is more likely than not that his lung disability is at least partly related to conditions that have been present since 1951 during his service in the military."  Additionally, pursuant to the Board's 2010 remand, the Veteran underwent a VA examination to ascertain the etiology of his current lung disability.  A December 2010 VA examiner opined that the Veteran's lung disability is less likely than not related to the in-service treatment for pneumonia.  The examiner explained that the medical literature does not support a relationship between an isolated pneumonitis or pneumonia episode with subsequent episodes of same.  The examiner also indicated that the medical literature does not support the contention that squamous cell carcinoma of the lung or COPD are due to or the result of pneumonitis or pneumonia.  The examiner opined that the Veteran's COPD was likely related to his tobacco use.  

On review, the Board finds that service connection for a lung disability is not warranted.  Although there is evidence of in-service pulmonary disease, and a current lung disability, the Board finds that the preponderance of the evidence shows that the Veteran's lung disability is not related to the in-service pulmonary disease.  In arriving at such conclusion, the Board affords the February 2006 statement little probative weight as it appears to be a reiteration of a statement provided by the Veteran.  There is also no indication that the physician reviewed the entire record, to include the Veteran's service treatment records.  Thus, the Board finds the February 2006 opinion to be less informed and thus less probative.  

By contrast, the Board finds that the December 2010 VA opinion is factually accurate, fully articulated, and contains sound reasoning; therefore it is afforded significant probative value.  The VA examiner reviewed the entire claims file, to include the statement provided in February 2006, and included a synopsis of the Veteran's medical history and an examination of the Veteran was performed.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran is competent to report his lung symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layman, however, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the etiology of his current lung disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application and service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In reaching this conclusion, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated combat service in Korea, for which he was awarded the Combat Infantryman Badge.  Although the Board is sympathetic to his claim, the Board it is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for a lung disability is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


